United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2543
                                   ___________

Jerry McCrary-El                        *
                                        *
               Appellee,                *
                                        *
      v.                                *
                                        *
Paul K. Delo; Dick Moore,               *
                                        *
               Appellants,              *
                                        *
Bill Rogers,                            *
                                        *   Appeal from the United States
               Defendant,               *   District Court for the
                                        *   Eastern District of Missouri.
George Lombardi,                        *
                                        *         [UNPUBLISHED]
               Appellant,               *
                                        *
Ray Pogue; James Reed; Larry            *
Youngman; Fred Johnson; Unknown         *
McGinnley, Sgt.; Allen Leubbers;        *
Linda Wilkson; Brian Allen; Dell        *
Gasby; James McGinnley; Pedro           *
Cayabyab; Billy Dean Harris; Ray        *
Conway; Margaret Ellis; Les Davis,      *
                                        *
               Defendants.              *
                                    ___________

                           Submitted: August 6, 1999

                                Filed: August 13, 1999
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Three Missouri Department of Corrections (DOC) prison officials appeal from
the district court’s order denying their motions for summary judgment based on
qualified immunity on three counts of this 42 U.S.C. § 1983 action brought by inmate
Jerry McCrary-El.

       We agree with the district court that Mr. McCrary (as he refers to himself in his
brief) alleged in his complaint conduct that violated his clearly established
constitutional rights of which a reasonable prison official would have known. See
Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982) (test for qualified immunity).

       With regard to Mr. McCrary’s failure-to-protect claim (Count I), we conclude
that genuine issues of material fact exist concerning the knowledge of the defendants
and whether their conduct was objectively reasonable in light of their knowledge at the
time of the incident. See Lyles v. City of Barling, No. 98-2788, 1999 WL 428017, at
*2 (8th Cir. June 28, 1999) (scope of interlocutory appeal from denial of qualified
immunity).

       As to Mr. McCrary’s retaliation claims (Counts V and VI), we also conclude
that a material fact question was created as to whether Mr. Delo’s conduct was
objectively reasonable in light of his knowledge. We note, however, that Mr. Lombardi

                                          -2-
and Mr. Moore were not specifically named in those counts, Mr. McCrary has not
pointed to evidence in the record that would connect these two supervisory defendants
with Counts V and VI, and the district court did not address their liability on those
counts. See Otey v. Marshall, 121 F.3d 1150, 1154-56 (8th Cir. 1997). We therefore
reverse the district court’s denial of qualified immunity to Mr. Lombardi and Mr.
Moore on Counts V and VI, and we affirm the district court’s order in all other
respects. See 8th Cir. R. 47B.

      We also deny Mr. McCrary’s motion to dismiss the appeal.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-